            Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

    (1) Chesapeake Energy Corporation,

                Plaintiff,

    v.
                                                  Case No. CIV-20-______________
                                                                  934-J
    (1) The United States of America,

                Defendant.


                              ORIGINAL COMPLAINT


         This case stems from a painstaking tax dispute between Chesapeake and the

IRS over admittedly complicated issues for the tax years 2010–2013. 1 After much ne-

gotiation and a formal mediation process, Chesapeake and the IRS ultimately agreed

to mutually resolve these tax issues.

         This resolution is documented in several documents and, like most settlements,

it went Chesapeake’s way on some aspects and the IRS’s way on others. For example,

to the IRS’s benefit, Chesapeake agreed to transform $50 million in special net operat-

ing losses into ordinary net operating losses for alternative minimum tax purposes, the

result of which was up to $10 million in potential future value loss for Chesapeake. As

part of the compromise, the IRS agreed that Chesapeake would only owe a single tax

deficiency of approximately $7.5 million for the tax year 2012 (but no deficiency for



1
    “IRS” refers to the Internal Revenue Service of the United States of America, and
    “Chesapeake” refers to Plaintiff Chesapeake Energy Corporation.
           Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 2 of 15




2010, 2012, 2013), plus interest on that 2012 deficiency. Chesapeake held up its end of

that bargain and promptly paid the agreed-to tax deficiency, plus interest on that defi-

ciency.

        But the IRS didn’t hold up its end: just a few weeks later, the IRS sent Chesa-

peake assessments of additional interest, ultimately totaling over $12.5 million—

nearly ten times the interest amount Chesapeake had already paid and nearly two

times the principal amount of the agreed-to tax deficiency. This stance flouts the agree-

ment between the parties, which only required Chesapeake to pay interest on the ap-

proximately ~$7.5 million agreed-to deficiency.

        Had the IRS’s revised stance been the case, Chesapeake would have never con-

ceded its $50 million in special net operating losses, losing up to $10 million in poten-

tial value. The IRS, however, apparently wants it both ways: it took this potential value

from Chesapeake, plus other concessions, and then turned around and assessed inter-

est in violation of the parties’ agreements. Unfortunately, to avoid growing liabilities

as a result of the IRS’s unfounded position, Chesapeake was forced to pay the punitive

and erroneous interest assessments before it could then seek a refund. Chesapeake now

brings this action to obtain that refund, which is required by the parties’ binding agree-

ment.




                                            2
           Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 3 of 15




                                      PARTIES

      1.     Chesapeake is an Oklahoma corporation with its executive office and

principal place of business located at 6100 N. Western Avenue, Oklahoma City, OK,

73118. Chesapeake’s employer identification number is XX-XXXXXXX.

      2.     The Defendant is the United States of America.

                           JURISDICTION & VENUE

      3.     This Court has original jurisdiction under 28 U.S.C. § 1346(a)(1). Ches-

apeake has complied with all administrative procedures and other precedents for filing

this cause of action. See 26 U.S.C. § 7422.

      4.     Venue is proper in this Court under 28 U.S.C. § 1402(a)(2) because Ches-

apeake’s executive office and principal place of business is located in Oklahoma City,

Oklahoma.

                       TAX REFUND FOR 2012 (COUNT I)

A.    Audit at IRS Exam

      5.     Chesapeake fully incorporates the preceding allegations.

      6.     The examination function (“Exam”) of the IRS conducted an audit of

Chesapeake’s U.S. consolidated group federal income tax (“tax”) returns for each of

tax years 2010–2013.

      7.     In 2010, Chesapeake incurred net hedging losses of $2,063,903,351 from

hedging transactions used to hedge the sales of oil and gas, which it included in gross




                                              3
             Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 4 of 15




income under Section 57(a)(2)(C) of the Internal Revenue Code of 1986 (the “Code”),

as in effect in 2010 on Chesapeake’s originally filed tax return for 2010.

       8.      In 2011, Chesapeake incurred net hedging gains of $1,461,187,047 from

hedging transactions used to hedge the sales of oil and gas, which it included in gross

income under Section 57(a)(2)(C) of the Code as in effect in 2011 on Chesapeake’s

originally filed tax return for 2011.

       9.      In 2012, Chesapeake incurred net hedging gains of $356,277,739 from

hedging transactions used to hedge the sale of oil and gas, which it included in gross

income under Section 57(a)(2)(C) of the Code as in effect in 2012 on Chesapeake’s

originally filed tax return for 2012.

       10.     In 2013, Chesapeake incurred net hedging losses of $67,897,077 from

hedging transactions used to hedge the sale of oil and gas, which it included in gross

income under Section 57(a)(2)(C) of the Code as in effect in 2013 on Chesapeake’s

originally filed tax return for 2013.

       11.     Exam agreed that Chesapeake incurred the amounts set forth above as

net hedging gains or losses in tax years 2010–2013, respectively, from hedging trans-

actions used to hedge the sales of oil and gas, but Exam disagreed that these were

appropriately included in Chesapeake’s gross income under Section 57(a)(2)(C) of the

Code in 2010–2013 (the “Hedging Issue”).




                                           4
            Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 5 of 15




      12.       In the years at issue, corporations, including Chesapeake, were required

to compute their tax liability for both regular tax purposes and for alternative mini-

mum tax (“AMT”) purposes.

      13.       Resolution of the Hedging Issue impacted how Chesapeake would com-

pute its AMT liability for each of tax years 2010–2013.

      14.       Chesapeake made an election on its tax return for 2009 under Section

172(b)(1)(H) of the Code (the “Section 172(b)(1)(H) Election”) with respect to AMT

net operating losses (“AMT NOLs”) arising in 2009 (“Special AMT NOLs”) to treat

such AMT NOLs as subject to a special AMT NOL ordering rule set forth in Section

172(b)(1)(H) of the Code (“Special AMT NOL Ordering Rule”).

      15.       Section 172(b)(1)(H) of the Code was amended as a result of the Worker,

Homeownership, and Business Assistance Act of 2009, which was enacted as part of

a stimulus package to respond to the recession of 2008 and 2009.

      16.       As a result of the Section 172(b)(1)(H) Election, in completing its original

tax returns for each of tax years 2010–2012, Chesapeake absorbed its Special AMT

NOLs only after all other AMT NOLs for other years had been fully absorbed to the

full extent permitted under Section 56(d)(1)(A)(i) of the Code.

      17.       Exam disagreed that Chesapeake could absorb its Special AMT NOLs

only after all other AMT NOLs for other years had been fully absorbed to the full

extent under Section 56(d)(1)(A)(i) of the Code (the “Special AMT NOL Ordering

Rule Issue”).

                                              5
             Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 6 of 15




B.     Exam Appeals

       18.     Chesapeake fully incorporates the preceding allegations.

       19.     Chesapeake filed a Protest to appeal Exam’s conclusion on the Hedging

Issue and on the Special AMT NOL Ordering Rule Issue with the IRS Independent

Office of Appeals (“Appeals”).

       20.      After both a traditional conference with Appeals and a mediation with

Appeals (a “post-Appeals mediation” or a “PAM”), Chesapeake and Appeals reached

a compromise on both the Hedging Issue and the Special AMT NOL Ordering Issue.

       21.     Chesapeake and Appeals agreed at the PAM to settle the Special AMT

NOL Ordering Issue 75%-25% in Chesapeake’s favor and to settle the Hedging Issue

85%-15% in favor of the IRS.

C.     Final Agreement Reached Between Chesapeake and Appeals

       22.     Chesapeake fully incorporates the preceding allegations.

       23.     The settlement of the Special AMT NOL Ordering Rule Issue was diffi-

cult to reduce to a written agreement because Chesapeake and Appeals didn’t agree

on a consistent computational methodology relating to the order of utilization of Spe-

cial AMT NOLs. The computational methodology issue was the crux of the disagree-

ment between Chesapeake and Appeals on the Special AMT NOL Ordering Rule Is-

sue.

       24.     Under Chesapeake’s interpretation, the Special AMT NOL Ordering

Rule Issue required that Chesapeake’s initial original tax lability and utilization of tax

                                            6
            Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 7 of 15




attributes for Chesapeake’s 2012 tax year must be recomputed after subsequent years’

final tax results were determined. In contrast, Appeals believed that recomputation

was unnecessary.

      25.     Under Chesapeake’s interpretation of the Special AMT NOL Ordering

Rule Issue, it wasn’t possible to know Chesapeake’s final original tax liability or its use

of tax attributes for 2012 until after December 31, 2012. In contrast, Appeals believed

that it was possible to know Chesapeake’s final original tax liability for 2012 by De-

cember 31, 2012.

      26.     Under Chesapeake’s interpretation of the Special AMT NOL Ordering

Rule Issue, Chesapeake’s original tax liability and utilization of tax attributes for Ches-

apeake’s 2012 tax year was required to be recomputed after the final tax results of

subsequent years became known. In contrast, Appeals believed that no recomputation

was needed of Chesapeake’s 2012 tax year after final results of subsequent years be-

came known.

      27.     To resolve the differences in interpretations of the Special AMT NOL

Ordering Rule between Chesapeake and Appeals, Chesapeake and Appeals agreed to

specific deficiency amounts (if any) for each of tax years 2010–2013 as a single amount

for each year.

      28.     Chesapeake and Appeals agreed to a single deficiency amount of

$7,466,599 for 2012, upon which Chesapeake would singularly owe interest, and to

no deficiency amounts for 2010, 2011, or 2013.

                                            7
             Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 8 of 15




       29.     Chesapeake and Appeals also agreed that Chesapeake would forego the

right to use any Special AMT NOLs after its 2014 tax years and that it would only be

able to utilize such NOLS as regular AMT NOLs.

       30.     The agreement reached between Appeals and Chesapeake is memorial-

ized in documents which the IRS sent to Chesapeake. Thereafter, the IRS and Ches-

apeake jointly executed an IRS Closing Agreement (the “Closing Agreement”) and an

IRS Form 870-AD (“Form 870-AD”).

       31.     Under the agreement, Appeals and Chesapeake agreed that Chesapeake

had no tax deficiency (or refund) for 2010, 2011, or 2013, but that Chesapeake had a

single tax deficiency of $7,466,599 for 2012, upon which Chesapeake would singularly

owe interest, as reflected on the executed Form 870-AD.

       32.     The Closing Agreement recited that Chesapeake and Appeals also agreed

that Chesapeake would forego the right to use any Special AMT NOLs after its 2014

tax years and that it would only be able to utilize such NOLS as regular AMT NOLs.

By so doing, Chesapeake agreed upon the amount of available AMT NOLs attributes

for utilization in future tax years.

       33.     This concession by Chesapeake embodied $50 million worth of Special

AMT NOLs, representing up to $10 million in forfeited potential future value to Ches-

apeake.




                                          8
            Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 9 of 15




      34.     The Closing Agreement also recited that Chesapeake and Appeals had

different methodologies for how to compute resolution of the AMT NOL Issue con-

sistent with a 75%-25% resolution in favor of Chesapeake. To bridge what were irrec-

oncilable computational methods, the Closing Agreement set forth the agreed upon

compromise computational method, not otherwise provided by the Tax Code or IRS

regulations, for the sole purpose of computing a single deficiency amount to reflect the

compromise reached by the parties.

      35.     On April 17, 2018, Chesapeake paid $8,854,573 to satisfy in full the 2012

deficiency of $7,466,599, along with accrued interest of $1,387,974, prior to receiving

a notice of assessment from the IRS.

      36.     On or about May 9, 2018, Chesapeake received a letter from the IRS

dated May 1, 2018, accompanied by an IRS Form 490 Activity Summary that refer-

enced a Form 2285 and reflected an amount due of $11,963,864.62.

      37.     On or about May 11, 2018, Chesapeake received a copy of the IRS Form

2285, dated January 2, 2018, which was referenced in the IRS Form 490.

      38.     Chesapeake received a notice dated May 28, 2018, which reflected a lia-

bility of $11,963,864.62 for additional interest relating to the 2012 tax year.

D.    IRS Erroneously Assesses Interest in Contradiction of the Agreement

      39.      Chesapeake fully incorporates the preceding allegations.




                                            9
         Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 10 of 15




      40.    The Form 2285 computed Chesapeake’s 2012 AMT liability and 2013

AMT NOL using inputs and a computational methodology that were not agreed to

and that were inconsistent with the agreement between the parties.

      41.    The Form 2285 erroneously reflected amounts for Chesapeake’s 2012

AMT income, Chesapeake’s 2012 AMT liability, and Chesapeake’s 2013 AMT NOL

to be carried back to Chesapeake’s 2012 tax year, which lead to the erroneous compu-

tation of interest due from Chesapeake on the 2012 tax deficiency of $7,466,569.

      42.    Additionally, Chesapeake and Appeals also agreed that Chesapeake

must utilize all AMT NOLs in 2012 to the extent of AMT income for such year. Yet,

under the methodology of the Form 2285, the IRS erroneously concluded that Chesa-

peake had unused Special AMT NOLs in 2012 that were to be left unutilized against

positive AMT income for 2012. The methodology on the Form 2285 thus violated not

only the agreement between the parties, but also Section 172 of the Code as in effect

for 2012 as to how net operating losses should be utilized.

      43.    The Form 2285 reflected that Chesapeake had AMT income in 2012, be-

fore adjustments for AMT NOL carryforwards or carrybacks, of $1,638,556,894 that

resulted in an AMT deficiency in 2012 of $327,185,005. The Form 2285 also reflected

that Chesapeake had an AMT NOL to carryback from 2013 of $1,509,427,461 and an

AMT NOL carryover of $157,770,562 that were to be carried back and carried for-

ward, respectively, to Chesapeake’s 2012 tax year to reduce Chesapeake’s AMT defi-

ciency in 2012 to $7,466,599.

                                          10
          Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 11 of 15




      44.    As required by the agreement between the parties, Chesapeake’s 2012

AMT tax liability subject to interest should have been $7,446,599 and not

$327,185,005 as reflected on the Form 2285.

      45.    Because of the erroneous manner in which Form 2285 computed Chesa-

peake’s AMT tax liability and AMT NOLs in 2012 and 2013, the IRS erroneously

computed that Chesapeake owed an additional amount of $11,963,864.62 as of May

1, 2018, relating to interest that accrued under the erroneous theory of the Form 2285

on the AMT deficiency in 2012 of $327,185,005 that existed before the carryback of

the AMT NOL from 2013 of $1,509,427,461.

      46.    If Chesapeake’s AMT tax liability is correctly computed for 2012 to be

$7,446,599, as required by the agreement between the parties, Chesapeake owed no

additional interest for 2012 beyond interest due on the assessed amount of $7,446,559,

which was already paid by Chesapeake on April 17, 2018.

      47.    Despite clear violation of the agreement between the parties, on or about

March 15, 2019, Chesapeake paid interest of $11,963,864.62 attributable to the alleged

tax underpayment for its 2012 tax year.

      48.    In a notice dated July 1, 2019, Chesapeake was assessed additional inter-

est of $680,904.05 attributable to its 2012 tax year.

      49.    Despite clear violation of the agreement between the parties, on or about

July 11, 2019, Chesapeake paid additional interest of $680,904.05 attributable to its

2012 tax year.

                                           11
         Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 12 of 15




E.    Amended Return and Claim for Refund

      50.     Chesapeake fully incorporates the preceding allegations.

      51.     On or about August 6, 2019, Chesapeake timely filed with the IRS an

amended IRS Form 1120X (Amended U.S. Corporate Income Tax Return) for the

2012 taxable year (the “2012 Refund Claim”). Therein, Chesapeake claimed a refund

of $332,363,175 (including the two payments of interest Chesapeake made totaling

$12,644,769). Chesapeake paid interest in the total amount of $12,644,769 based on

the erroneous theory of Form 2285.

      52.     Under the erroneous theory of the Form 2285, the IRS carried back an

AMT NOL from 2013 of $1,597,923,744 to Chesapeake’s 2012 tax year to reduce

Chesapeake’s alleged AMT deficiency in 2012 to $7,446,599; the refund Chesapeake

seeks, net of such carryback, is $12,644,769.

      53.     If the Form 2285 had correctly implemented the agreement between the

parties, the $12,644,769 of interest would not have been assessed against or owed by

Chesapeake.

      54.     More than six months has elapsed since the 2012 Refund Claim was filed

and no action has been taken by the IRS with respect to the 2012 Refund Claim. Ches-

apeake has not waived the notice of disallowance with respect to the 2012 Refund

Claim. Accordingly, this action is timely commenced with respect to the 2012 Refund

Claim under 26 U.S.C. § 6532(a).



                                          12
          Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 13 of 15




      55.    No action on this claim for refund has been taken by Congress or by any

department or agency of the United States of America or in any judicial proceeding,

including any proceeding in the Tax Court of the United States of America.

        ERRONEOUS COMPUTATION OF INTEREST (COUNT II)

      56.    Chesapeake fully incorporates the preceding allegations and pleads the

following in the alternative to Count I.

      57.    Even if interest on Chesapeake’s 2012 tax deficiency should have been

computed under the methodology employed on Form 2285 (which it shouldn’t have

been, as set forth in Count I), the IRS failed to compute its interest properly even under

its own methodology.

      58.    To compute the interest the IRS imposed on Chesapeake, the methodol-

ogy on Form 2285 relied upon AMT income and AMT liability amounts, not by ref-

erence to the agreement between the parties relating to the compromise computational

method utilized to derive a single deficiency amount, but instead by reference to the

position of Exam, which was not sustained by Appeals.

      59.    Even if the methodology on Form 2285 were correct (which it isn’t), the

IRS should have used the AMT income and AMT liability amounts used as part of

the compromise computational method utilized to derive a single deficiency amount

that had been agreed to by the parties.

      60.    To remedy this error, the $327,711,279 on line 4 of Form 2285 should be

replaced with $310,012,123.

                                           13
            Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 14 of 15




      61.      As an alternative to Count I, Chesapeake’s interest should have been

$13,455,725 instead of $14,032,742.

      62.      As an alternative to Count I and without waiver of any claims, Chesa-

peake alternatively seeks a refund of $577,017.

      63.      More than six months has elapsed since the 2012 Refund Claim was filed

and no action has been taken by the IRS with respect to such 2012 Refund Claim.

Chesapeake has not waived the notice of disallowance with respect to the 2012 Refund

Claim. Accordingly, this action is timely commenced with respect to the 2012 Refund

Claim under 26 U.S.C. § 6532(a).

      64.      No action on this claim for refund has been taken by Congress or by any

department or agency of the United States of America or in any judicial proceeding,

including any proceeding in the Tax Court of the United States of America.

                              PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Chesapeake Energy Corporation re-

quests that the Court enter judgment:

      A.       Awarding Chesapeake recovery of income tax refund from the United

               States in an amount of at least $332,363,175 (including the payment of

               interest Chesapeake made of $12,644,769) for Chesapeake’s 2012 tax

               year;

      B.       Such refund amount of at least $332,363,175 should then be reduced to

               account for the AMT NOL carryback from 2013 of $1,597,923,744 that

                                          14
     Case 5:20-cv-00934-J Document 1 Filed 09/15/20 Page 15 of 15




        the IRS applied to Chesapeake’s 2012 tax year, thereby producing a net

        refund to Chesapeake for its 2012 tax year, taking into account such car-

        ryback, of $12,644,769 (or as an alternative, at least a refund for 2012 at

        least equal to $577,017);

C.      Awarding Chesapeake interest as provided by law;

D.      Awarding Chesapeake its reasonable costs and expenses incurred in this

        action, including attorney’s fees; and

E.      Such other further relief as the Court deems appropriate.

                    DEMAND FOR JURY TRIAL

Under Fed. R. Civ. P. 38, Plaintiff demands a jury trial on all matters so triable.



                                    Respectfully Submitted,

                                    /s/ Reagan E. Bradford
                                    Reagan E. Bradford, OBA #22072
                                    Ryan K. Wilson, OBA #33306
                                    BRADFORD & WILSON PLLC
                                    431 W. Main Street, Suite D
                                    Oklahoma City, OK 73102
                                    (405) 698-2770
                                    (405) 234-5506 fax
                                    reagan@bradwil.com
                                    ryan@bradwil.com
                                    Attorneys for Chesapeake Energy Corporation




                                       15
